IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

SOUFIA AMALEK,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-988

BURGER KING
CORPORATION/
BROADSPIRE,

      Appellee.


_____________________________/

Opinion filed January 21, 2015.

An appeal from an order of the Judge of Compensation Claims.
Neal P. Pitts, Judge.

Date of Accident: June 23, 2000.

Soufia Amalek, pro se, for Appellant.

Charlie Martinez of Martinez, Roman, Goehl, P.A., Miami, and Stephanie R. Hayes,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.